PARKER, Judge.
Defendant was arrested on 3 August 1972 on a warrant which charged the offense for which she was ultimately tried and convicted. The indictment on which she was tried was returned as a true bill in October 1972. On 2 January 1973 she filed her affidavit of indigency and on the same date the court appointed Paul L. Beck attorney to represent her. Her trial occurred on 4 January 1973. She now contends that the trial court erred “in appointing counsel for defendant on 2 January 1973 and then placing defendant on trial on 4 January 1973.” We find this contention without merit.
While “ [u] nquestionably, the courts should make every effort to effect early appointments of counsel in all cases,” Chambers v. Maroney, 399 U.S. 42, 26 L.Ed. 2d 419, 90 S.Ct. 1975, in the present case the court did appoint counsel on the same day defendant’s affidavit of indigency was filed. So far as *657the record reveals nothing occurred prior to that date to put the court or the prosecution on notice that defendant was not well able to provide her own counsel. Further, the record affirmatively shows that defendant was afforded effective assistance of counsel at her trial. The case was a simple one factually and presented no unusual or difficult legal questions. The trial was completed in a single day. The State’s witnesses were adequately cross-examined and defendant’s alibi defense was fully developed through witnesses presented in her behalf. Nothing in tlie record suggests that defendant’s counsel was in any way hampered by lack of time in preparing for and representing her at the trial. Apparently neither defendant nor her counsel then felt that additional time would have been to her advantage, for no motion for continuance was made. This assignment of error is overruled.
We find defendant’s only other assignment of error also without merit. In this she contends that in charging the jury the trial judge misstated her testimony and thereby expressed an opinion as to her credibility. Review of the record, however, reveals that the trial judge recapitulated defendant’s testimony with reasonable accuracy and in no way expressed any opinion as prohibited by G.S. 1-180. “Furthermore, it is the general rule that objections to the charge in reviewing the evidence and stating the contentions of the parties must be made before the jury retires so as to afford the trial judge an opportunity for correction; otherwise they are deemed to have been waived and will not be considered on appeal.” State v. Virgil, 276 N.C. 217, 172 S.E. 2d 28. The record does not indicate any objection made by defendant at the trial to the court’s recapitulation of her testimony.
In defendant’s trial and the judgment imposed, we find
No error.
Judges Campbell and Morris concur.